Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is responsive to the application No. 16/947,696 filed on August 13, 2020.
Priority
3.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4.	Acknowledgement is made of Applicant's Information Disclosure Statement (IDS) form PTO-1499. The IDS has been considered.

Specification
5.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The suggested title of the invention recited as “Semiconductor Device Including Top Gate Planar Type Thin-Film Transistor and Top Gate Planar Self-aligned Type Thin-Film Transistor”.

Claim Objections
6.	Claim 1 is are objected to because of the following informalities:
The following quoted claims to be recited as follows to avoid indefiniteness, due to lack of antecedent basis, and/or to rephrase into proper alignment. Therefore, the examiner suggests the following amendments as underlined:

In the last limitation of claim 1 should be “wherein a high-hydrogen-concentration region in which the hydrogen concentration becomes local maximum is formed at an interface region of a second insulating interlayer and the oxide-semiconductor layer”.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1, 2 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (2017/0155000 A1) in view of Hsu et al. (2012/0286279 A1).
	Regarding independent claim 1, Moon et al. teaches a semiconductor device (Fig. 1) comprising:
an insulating substrate (SUB, ¶45);
a polysilicon layer (A1, ¶47) formed on the insulating substrate (SUB);
a first-gate-insulating layer (GI1, ¶49) formed on the polysilicon layer (A1);
a first metal layer (G1, ¶47, ¶91) formed on the first-gate-insulating layer (GI1);
an oxide-semiconductor layer (A2, ¶54) formed on the first-gate-insulating layer (GI1);
a second-gate-insulating layer (GI2, ¶55) formed on the oxide-semiconductor layer (A2);
a second metal layer (G2, ¶55) formed on the second-gate-insulating layer (GI2);
a first insulating interlayer (PAS, ¶58) formed on the second metal layer (G2);

a first top gate planar-type thin film transistor (T1, ¶45) in which the polysilicon layer (A1) serves as a channel and which has a source (SA1, ¶47), a drain (DA1, ¶47) and a gate (G1, ¶47); and
a second top gate planar self-aligned type thin film transistor (T2, ¶45) in which the oxide-semiconductor layer (A2) serves as a channel and which has a source (SA2, ¶58), a drain (DA2, ¶58) and a gate (G2, ¶58),
wherein the gate (G1) of the first top gate planar type thin film transistor (T1) is made of a first metal layer (gate metal material, ¶69),
the gate (G2) of the second top gate planar self-aligned type thin film transistor (T2) is made of the second metal layer (¶61),
the source (SA1) and the drain (DA1) of the first top gate planar type thin film transistor (T1) and the source (SA2) and the drain (DA2) of the second top gate planar self-aligned type thin film transistor (T2) are made of the third metal layer (¶60, ¶62), and
wherein a high-hydrogen-concentration region (bottom/ILD, silicon nitride, ¶51-54 or ¶93) in which the hydrogen concentration becomes local maximum is formed at an interface region (bottom/ILD, silicon nitride) a second insulating interlayer (top/second layer of multilayer ILD, silicon oxide/SiO, ¶53-54) and the oxide-semiconductor layer (A2, ¶53);
Moon et al. differs from the claimed invention because the prior art is silent in teaching the source or the drain of the first top gate planar-type thin film transistor and 
Hsu teaches wherein the drain (13A, Fig. 9, ¶28) of the first top gate planar type thin film transistor (10A. Fig. 9, ¶28) and the gate (11B, Fig. 9, ¶28) of the second top gate planar self-aligned type thin film transistor (10B, Fig. 9, ¶28) are electrically connected to each other (¶28).
Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Moon et al. to have the source or the drain of the first top gate planar type thin film transistor and the gate of the second top gate planar self-aligned type thin film transistor are electrically connected to each other because the process teaches process simplification, performance enhancement, and cost reduction (¶6).

Regarding Claim 2, Moon et al. and Hsu et al. teach the semiconductor device according to claim 1.
Moon et al. differs from the claimed invention because the prior art reference is silent in teaching the hydrogen concentration in the high-hydrogen-concentration region is 10 times higher or more and 100 times lower than hydrogen concentration in an inner region of the second insulating interlayer.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the hydrogen concentration of the second insulating interlayer in the thickness direction of the second insulating interlayer is 10 times higher or more and 100 times lower than hydrogen concentration in an inner region of the .

11.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (2017/0155000 A1) in view of Hsu et al. (2012/0286279 A1) as applied to claim 1 above, and further view of Qin et al. (2014/0197416 A1).
	Regarding Claim 3, Moon et al. and Hsu et al. teach the semiconductor device according to claim 1.
	Moon et al. and Hsu et al. differ from the claimed invention because the reference is silent in teaching the hydrogen concentration in the high-hydrogen-concentration region is equal to or higher than 1x1021cm-3 and less than 1x1022cm-3.
	Qin et al. teaches wherein the hydrogen concentration in the high-hydrogen concentration region is equal to or higher than 1x1021cm-3 and less than 1x1022cm-3.
	Modifying Moon et al. and Hsu et al. with the teaching of Qin et al. to have the hydrogen concentration in the high-hydrogen concentration region is equal to or higher than 1x1021cm-3 and less than 1x1022cm-3 would mean that the surface area of the first-gate-insulating layer (GI1, Fig. 1) is equal to 1x1021cm-3.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to have a maximum value of the hydrogen concentration of the first-gate-insulating layer in the thickness direction of the first-gate-insulating layer is equal to or higher than 1x1021cm-3 and less than 1x1022cm-3, since it has been held that 

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIDARUL A MAZUMDER whose telephone number is (571)272-8823.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/DIDARUL A MAZUMDER/Primary Examiner, Art Unit 2819